Case: 21-40604     Document: 00516270192         Page: 1     Date Filed: 04/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                       April 6, 2022
                                  No. 21-40604
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Javier Doria-Hernandez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:21-CR-685-1


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          Javier Doria-Hernandez pleaded guilty, without a plea agreement, to
   being found in the United States after deportation, in violation of 8 U.S.C.
   § 1326(a) and (b). The district court sentenced him to, inter alia, an above-




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40604        Document: 00516270192         Page: 2     Date Filed: 04/06/2022




                                     No. 21-40604


   Sentencing Guidelines term of 40-months’ imprisonment. Doria claims his
   sentence is substantively unreasonable.
          Although post-Booker, the Guidelines are advisory only, the district
   court must avoid significant procedural error, such as improperly calculating
   the Guidelines sentencing range. Gall v. United States, 552 U.S. 38, 46, 51
   (2007). If no such procedural error exists, a properly preserved objection to
   an ultimate sentence is reviewed for substantive reasonableness under an
   abuse-of-discretion standard. Id. at 51; United States v. Delgado-Martinez,
   564 F.3d 750, 751–53 (5th Cir. 2009). In that respect, for issues preserved in
   district court, as in this instance, its application of the Guidelines is reviewed
   de novo; its factual findings, only for clear error. E.g., United States v.
   Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
          Doria fails to show that the court: did not account for a factor that
   should have received significant weight; gave significant weight to an
   improper factor; or made a clear error in balancing the 18 U.S.C. § 3553(a)
   sentencing factors. See United States v. Warren, 720 F.3d 321, 332 (5th Cir.
   2013) (explaining factors for substantively-unreasonable sentence). The
   court reviewed and adopted the presentence investigation report, considered
   Doria’s mitigating contentions, and concluded that an above-Guidelines
   sentence was appropriate because Doria’s Guidelines sentencing range
   substantially underrepresented his serious criminal history. His assertion
   that the court should have weighed the sentencing factors “differently is not
   a sufficient ground for reversal”. United States v. Malone, 828 F.3d 331, 342
   (5th Cir. 2016).
          AFFIRMED.




                                           2